DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species a, collectively drawn to claims 1-8, 11, 19 and 20 in the reply filed on May 3, 2022 is acknowledged.  Accordingly, claims 9, 10 and 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, respectively, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dudar US 9,618,381 B1.
It is noted that the additional structure present in the instant application 15/930,082 has continuity back to application 15/594,153 (which issued as US Patent 10,064,325 B2) that was filed on May 12, 2017.  Since application 15/594,153 (which issued as US Patent 10,064,325 B2) was filed on May 12, 2017 is a CIP (emphasis added) of prior applications, the additional structure present in the instant application 15/930,082 that is not present in the earlier applications therefore makes May 12, 2017 as the filing date for purposes of consideration, and not the earlier filing date of any earlier applications (again since such earlier applications are directed to structure not present in the later filed application set forth above due to the CIP).  With respect to Dudar US 9,618,381 B1, which issued April 11, 2017 and was filed on March 24, 2016, both of which are before the May 12, 2017 filing date discussed supra, such that Dudar US 9,618,381 B1 is applied as art under 35 U.S.C. 102(a)(2).
With respect to claim 1, Dudar US 9,618,381 B1 disclose a system for handling a fluid (see the disclosure in column 10, line 66), the system comprising:
a container (see the disclosure in column 10, line 67) for separating the fluid into a liquid (see the disclosure in column 11, line 6) and a vapor (see the disclosure in column 11, line 1) such that at least a portion of the vapor is necessarily disposed above the liquid;
at least one valve (see the disclosure in column 11, line 11) for releasing the vapor from the container;
at least one sensor (see the disclosure in column 11, line 16) to detect a level (see the disclosure in column 11, line 17) of the liquid in the container; and
a controller (see the disclosure in column 11, line 19) communicatively coupled to the at least one valve and the at least one sensor, the controller configured to control the at least one valve to release (see the disclosure in column 11, line 1) the vapor such that the liquid level is necessarily maintained at or above a desired liquid level, wherein the controller is configured to determine diagnostic data (see the disclosure in column 11, line 20) based at least in part on signals received from at least one of the at least one valve and the at least one sensor.
As to claim 3, the controller determines the diagnostic data based at least in part on one of a pressure (see the disclosure in column 10, line 1), a temperature, a density, a position of the at least one valve, saturation curves, and enthalpy charts.
Regarding claim 4, the diagnostic data (see the disclosure in column 11, line 20) necessarily includes an amount of vapor released through the at least one valve.
With respect to claim 7, an operator interface 194 is communicatively coupled to the controller, the operator interface 194 necessarily configured to display an operational status in response to signals received from the controller, the operational status based at least in part on the amount of vapor released through the at least one valve, wherein the controller is necessarily configured to cause the operator interface to output at least one of an audibly and visually-perceptible alarm to indicate that at least a portion of the liquid is changing to vapor.
As to claim 11. the system of Dudar US 9,618,381 B1 further comprises at least one of a pressure sensor (see the disclosure in column 11, lines 17 and 18), a temperature sensor, a density sensor, a valve position sensor, a valve voltage sensor, a valve current sensor, a valve duty cycle sensor, a valve orifice measurement device, a flow sensor, and a flow switch.
With respect to claim 19, Dudar US 9,618,381 B1 discloses a method of assembling a fluid handling system (see the disclosure in column 10, line 66), the method comprising:
connecting at least one valve (see the disclosure in column 11, line 11) to a container (see the disclosure in column 10, line 67), the container configured to separate a fluid into a liquid (see the disclosure in column 11, line 6) and a vapor (see the disclosure in column 11, line 1) such that at least a portion of the vapor is necessarily disposed above the liquid, the at least one valve configured to release the vapor from the container;
positioning at least one sensor (see the disclosure in column 11, line 16) within or adjacent to the container to detect a level (see the disclosure in column 11, line 17) of the liquid in the container; and
communicatively connecting a controller (see the disclosure in column 11, line 19) to the at least one valve and the at least one sensor, the controller configured to control the at least one valve to release (see the disclosure in column 11, line 1) the vapor such that the liquid level is necessarily maintained at or above a desired liquid level, wherein the controller is configured to determine diagnostic data (see the disclosure in column 11, line 20) based at least in part on signals received from at least one of the at least one valve and the at least one sensor.
As to claim 20, Dudar US 9,618,381 B1 comprises communicatively coupling an operator interface 194 to the controller, the operator interface 194 necessarily configured to display an operational status in response to signals received from the controller, the operational status necessarily based at least in part on the diagnostic data (see the disclosure in column 11, line 20).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar US 9,618,381 B1 in view of Ho et al. US 2007/0124065 A1.
	Dudar US 9,618,381 B1 disclose the system as set forth supra.
	Claim 2 distinguishes over Dudar US 9,618,381 B1 in requiring a global positioning device communicatively coupled to the controller to determine one or more positions of the system, the controller configured to generate a spatial map of the diagnostic data based on the one or more determined positions of the system and to relate the diagnostic data to corresponding geographic positions of the system at which the diagnostic data was recorded.
	Ho et al. US 2007/0124065 A1 disclose a global positioning device (see the disclosure in paragraph [0021]) communicatively coupled to the controller to determine one or more positions of the system, the controller configured to generate (see 330) a spatial map (see 330) of the diagnostic data based on the one or more determined positions of the system and to relate the diagnostic data to corresponding geographic positions of the system at which the diagnostic data was recorded.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure of Ho et al. US 2007/0124065 A1 in the system of Dudar US 9,618,381 B1 for greater versatility of use.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar US 9,618,381 B1 in view of WO 00/68049.
	Dudar US 9,618,381 B1 disclose the system as set forth supra, including wherein the at least one valve (see the disclosure in column 11, line 11) necessarily is configured to determine the amount of vapor (see the disclosure in column 11, line 1) released through the at least one valve (see the disclosure in column 11, line 11) based on at least one of a pressure (see the disclosure in column 10, line 1).
	Claim 5 distinguishes over Dudar US 9,618,381 B1 in requiring the at least one valve to comprise at least one solenoid valve configured to operate in a pulse-width-modulated mode.
	WO 00/68049 discloses at least one valve (see the disclosure in page 27, line 18) comprising at least one solenoid valve (see the disclosure in page 27, line 18) configured to operate in a pulse-width-modulated mode (see the disclosure in page 27, line 18).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure of WO 00/68049 in the system of Dudar US 9,618,381 B1 for greater versatility of use.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar US 9,618,381 B1 in view of Roberts US 2007/0175832 A1.
	Dudar US 9,618,381 B1 disclose the system as set forth supra, including wherein a controller (see the disclosure in column 11, line 19) is communicatively coupled to the at least one valve and the at least one sensor, the controller configured to control the at least one valve to release (see the disclosure in column 11, line 1) the vapor (see the disclosure in column 11, line 1).
	Claim 6 distinguishes over Dudar US 9,618,381 B1 in requiring the controller to be further configured to determine that the container is at least partially obstructed.
	Roberts US 2007/0175832 A1 discloses a controller C (see the disclosure in paragraph [0028], line 6) configured to determine at least a partial obstruction (see the disclosure in paragraph [0028], line 7).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure of Roberts US 2007/0175832 A1 in the system of Dudar US 9,618,381 B1 for greater versatility of use.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar US 9,618,381 B1 in view of Leung et al. US 2011/0217437 A1.
	Dudar US 9,618,381 B1 disclose the system as set forth supra, including at least one sensor (see the disclosure in column 11, line 16).
	Claim 8 distinguishes over Dudar US 9,618,381 B1 in requiring the at least one sensor to comprise a float.
	Leung et al. US 2011/0217437 A1 discloses a sensor (see the disclosure in paragraph [0007], line 1) comprising a float (see the disclosure in paragraph [0007], line 2).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure of Leung et al. US 2011/0217437 A1 in the system of Dudar US 9,618,381 B1 for greater versatility of use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,172,279 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the instant application 15/930,082 and the claims of U.S. Patent No. 10,172,279 B2 lend themselves to an apparatus and method employing substantially the same structure, features and steps.
Claims 1-8, 11, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,064,325 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of the instant application 15/930,082 and the claims of U.S. Patent No. 10,064,325 B2 lend themselves to an apparatus and method employing substantially the same structure, features and steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CA 2 559 358 discloses an integrated ozone generator system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



May 9, 2022